PER CURIAM.
In February 1988, Timothy Mac Aldridge sued several business entities and co-employees, alleging, among other things, the negligent installation of a gun drill machine. Among the businesses sued were Valley Steel Construction, Inc., and Ham-mon Electric Company, Inc. The trial court entered a summary judgment in favor of Valley Steel and made that judgment final pursuant to Rule 54(b), A.R.Civ.P. Aldridge appealed. This Court reversed the judgment and remanded the case. Aldridge v. Valley Steel Construction, Inc., 603 So.2d 981 (Ala.1992). During the pendency of the Valley Steel Construction appeal, the trial court entered a summary judgment in favor of Hammon Electric; it also made that judgment final pursuant to Rule 54(b). Aldridge again appeals.
The facts and issues discussed in Valley Steel Construction, supra, and those in the present case are identical. Therefore, based upon Valley Steel Construction, specifically the deposition of Dr. Jeffery Warren, a mechanical engineer, the judgment in this case is also due to be reversed. As in Valley Steel Construction, the question remains whéther Ham-mon Electric acted reasonably or prudently when it installed the gun drill machine in accordance with the plans and specifications. Specifically, was there a defect in the plans and, if so, should Hammon Electric have discovered it? Further, we find a jury question as to whether any subsequent change or modification to the motor would relieve Hammon Electric of any liability it otherwise could have.
*1159The judgment of the trial court is reversed and the cause is remanded for proceedings consistent with this opinion.
REVERSED AND REMANDED.
HORNSBY, C.J., and ALMON, ADAMS, KENNEDY and INGRAM, JJ., concur.